DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schuckers et al, U.S. Publication No. 2014/0294262 in view of Zhang et al, U.S. Publication No. 2020/0193332.

Regarding claim 1, Schuckers teaches a method of training a liveness determining apparatus, the method comprising: 

clustering, by a processor (see Schuckers paragraph [0060]), a plurality of training fake fingerprint images into a plurality of groups, each of the plurality of groups including one or more training fake finger print images among the plurality of training fake fingerprint images (see paragraph [0067]); 

training and generating, by the processor, a decision tree classifier (see paragraphs [0054] and [0067]). 

Schuckers does not expressively teach 

training, by the processor, one or more layer classifiers respectively using different groups among the plurality of groups; and 

generating, by the processor, an overall classifier by combining the trained one or more layer classifiers.

(see Zhang paragraph [0055]) for training a decision tree (see Figure 1 and Figure 3, decision training module 310) comprising clustering, by the processor, a plurality of data into groups (see paragraph [0062]) as taught in Schuckers further comprising 

training, by the processor, one or more layer classifiers respectively using different groups among the plurality of groups (see Figure 1 which shows that each layer is made up of at least one node and paragraph [0062] which indicates each node is trained on a different subset of data); and 

generating, by the processor, an overall classifier by combining the trained one or more layer classifiers (see Figure 1).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of training layers with a different group of data as taught in Zhang with the method of training a decision tree with images of fingerprints taught in Schuckers, the motivation being to reduce the computational power of training such a system (see Zhang paragraphs [0005]-[0006]). 

Regarding claim 15, Schuckers in view of Zhang teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a (see Schuckers paragraph [0007]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schuckers et al, U.S. Publication No. 2014/0294262 in view of Zhang et al, U.S. Publication No. 2020/0193332 and Gazit, U.S. Publication No. 2016/0300343.

Regarding claim 2, Schuckers in view of Zhang teaches all the limitations of claim 1, but does not expressively teach wherein the clustering the plurality of training fake fingerprint images into the plurality of groups comprises: extracting an N-dimensional histogram corresponding to intensities of each of the plurality of training fake fingerprint images; and clustering the plurality of training fake fingerprint images into the plurality of groups based on the extracted N-dimensional histogram.

However, Gazit in a similar invention in the same field of endeavor teaches a method of training an apparatus (see Gazit paragraph [0015]) comprising clustering a plurality of training images into groups (see paragraph [0101]) as taught in Schuckers in view of Zhang wherein 

the clustering the plurality of training fake fingerprint images into the plurality of groups comprises: extracting an N-dimensional histogram corresponding to intensities of each of the plurality of training fake fingerprint images; and (see paragraph [0102]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of clustering training images based on a histogram of intensities as taught in Gazit with the method taught in Schuckers in view of Zhang, the motivation being to aid in training the system with images having low contrast (see Gazit paragraph [0101]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schuckers et al, U.S. Publication No. 2014/0294262 in view of Zhang et al, U.S. Publication No. 2020/0193332 and Sun et al, CN109063572 (see attached machine translation).

Regarding claim 3, Schuckers in view of Zhang teaches all the limitations of claim 1, but does not expressively teach wherein a feature input into the one or more layer classifiers is a multi-scale feature.

However, Sun in a similar invention in the same field of endeavor teaches a method of training a liveness determining apparatus comprising training one or more layer classifiers (see Yuan paragraph [0011]) with training fake fingerprint images (see paragraph [0012]) as taught in Schuckers in view of Zhang wherein 

(see paragraph [0017]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of inputting a multi-scale feature into one or more layer classifiers as taught in Sun with the method taught in Schuckers in view of Zhang, the motivation being to enhance the ability to detect fake fingerprints by using such features (see Sun paragraph [0010]). 

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-14 and 16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 8, the prior art made of record fails to teach a liveness determining method using a liveness determining apparatus that includes an overall classifier having a current layer classifier and a subsequent layer classifier, the liveness determining method comprising: 
extracting, by a processor, a feature from an input fingerprint image; 

inputting, by the processor, the feature into the subsequent layer classifier based on a determination that an output of the current layer classifier is live; and 
determining, by the processor, a liveness of the input fingerprint image to be false based on a determination that an output of the subsequent layer classifier is fake, wherein the current layer classifier and the subsequent layer classifier are respectively trained based on a plurality of training fake images belonging to different groups.

Schuckers, cited above, generally teaches teach a liveness determining method using a liveness determining apparatus that includes an overall classifier having a current layer classifier and a subsequent layer classifier (see Schuckers paragraph [0054]), and training the layer classifiers by separating a plurality of training fake images into different groups (see paragraph [0067]). However, Shuckers does not teach the features highlighted above.

Zhang, cited above, generally teaches a method implemented by a processor (see Zhang paragraph [0055]) for training a layer classifiers (see Figure 1 and Figure 3, decision training module 310) by training, by the processor, each layer classifier with data belonging to different groups (see Figure 1 which shows that each layer is made up of at least one node and paragraph [0062] which indicates each node is trained on a different subset of data). However, Zhang does not teach the features highlighted above.

Chen et al, U.S. Publication No. 2013/0322740 generally teaches a method of training a node in a network (see Chen Figure 2 and paragraph [0021]) comprising layers that either output a negative result or feed a positive result into a subsequent layer (see Figure 2). However, each layer being trained on different groups and the node being used in a liveness detection for fingerprints is not taught in the reference. 

Claim 16 recites similar allowable features as claim 8, and is similarly allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637